DETAILED ACTION
This communication is responsive to the instant application filed on 06/29/2020.
Claims 1, 17, and 19 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
This instant application is a continuation (CON.) of application no. 15/199351 filed on 06/30/2016, which is now Patent No. 10,698,954.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 09/14/2020 and 10/28/2021 have been acknowledged and recorded. See attached forms PTO-1449, see MPEP §609.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 20-21of U.S. Patent No. 10698954. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are directed to computation platform agnostic data classification workflows including defining a classification experiment, generating an execution schedule, and scheduling the computation platform to execute the classification experiment as shown the below following table:
Instant Application No. 16/916040
Patent No. 10698954
1. A computer-implemented method, comprising:


 defining a classification experiment for executing tasks on a computation platform by at least: 
defining an input data space by selecting at least one of data sources interfaced with a classification platform system; and 

defining, via a definition user interface of the classification platform system, a workflow configuration of the classification experiment by defining a directed graph (DG) connecting a plurality of transformation blocks to represent an experiment workflow, wherein the DG specifies one or more connections from one or more outputs of each transformation block in the experiment workflow to one or more other transformation blocks; 

















determining, based one or more previously executed classification experiments, that at least one transformation block included in the plurality of transformation blocks was previously executed;

 generating an execution schedule that specifies which system component executes each transformation block in the plurality of transformation blocks excluding the at least one transformation block; and 


scheduling the computation platform to execute the classification experiment by the system components under the execution schedule according to the input data space and the workflow configuration. 


 

2. The computer-implemented method of claim 1, wherein the DG is arranged graphically via the definition user interface and wherein the definition user interface is a graphical user interface.  

3. The computer-implemented method of claim 1, wherein said scheduling includes scheduling a first part of the workflow configuration to execute on a first computation platform and a second part of the workflow configuration to execute on a second computation platform.  

4. The computer-implemented method of claim 1, further comprising selecting the computation platform based on a geographical or network location of the computation platform relative to one or more geographical or network locations of input data specified in the input data space.  


5. The computer-implemented method of claim 1, further comprising maintaining a memorization database; wherein said scheduling includes preventing a transformation block from being executed by the computation platform when the transformation block as defined by the workflow configuration matches an entry in the memorization database; and wherein the entry includes pre-computed output result of the transformation block given the same input and configuration. 
 
6. The computer-implemented method of claim 1, wherein that at least one data source comprises a live data source from a social networking system, and wherein the live data source produces an open-ended stream of new data entries formatted according to one or more data formats of the input data space.  

7. The computer-implemented method of claim 1, wherein that at least one data source comprises a static data source from a social networking system, and wherein the static data source includes a static data set with a constant data size formatted according to one or more data formats of the input data space.  

8. The computer-implemented method of claim 1, wherein the DG is acyclical and thereby prevents execution of the classification experiment to enter an infinite loop.  

9. The computer-implemented method of claim 1, wherein a transformation block in the DG includes logic to dynamically modify the DG during execution of the experiment workflow.  

10. The computer-implemented method of claim 9, wherein the transformation block includes logic to dynamically modify input data of an existing transformation block in the DG.  

11. The computer-implemented method of claim 9, wherein the transformation block includes logic to change or remove an existing transformation block in the DG or to add a new 25Docket No. FABK0031USC1 transformation block to the DG.  

12. The computer-implemented method of claim 1, further comprising piping an output result of executing the classification experiment to a social networking system to re-configure at least an application service of the social network system. 
 

13. The computer-implemented method of claim 1, wherein the input data space is a labeled data space that includes at least a parameter to locate labeled data for training a supervised classifier machine learning model or for evaluating classification precision or recall of a classifier model, wherein said training or said evaluating is represented in a transformation block in the DG.
  

14. The computer-implemented method of claim 1, wherein the input data space is a prediction space that includes at least a parameter to locate input data to be classified in the classification experiment.  

15. The computer-implemented method of claim 1, wherein defining the classification experiment further includes defining a domain configuration that includes at least a parameter binding the input data space to the workflow configuration. 
 
16. The computer-implemented method of claim 1, wherein defining the classification experiment includes inheriting a directed graph for the workflow configuration from a workflow repository.


***Notes: claims 17-20 are also rejected by the same reasons set forth above to claims 1-16, respectively.
1. A computer-implemented method, comprising: 

defining a classification experiment for executing tasks on a computation platform by at least: 
defining an input data space by selecting at least one of data sources interfaced with a classification platform system; and 

defining, via a definition user interface of the classification platform system, a workflow configuration of the classification experiment by defining a directed graph (DG) connecting a plurality of transformation blocks to represent an experiment workflow, wherein the DG specifies one or more connections from one or more outputs of each transformation block in the experiment workflow to one or more other transformation blocks; 

formatting the workflow configuration and the input data space into a data structure such that the data structure is interpretable by a plurality of different computation platforms to execute the classification experiment, wherein the plurality of different computation platforms have a plurality of different hardware configurations of system components, respectively; 

selecting, from the plurality of different computation platforms, a distributed computation platform to execute at least part of the experiment workflow in accordance with the DG; 







generating, based on a hardware configuration of system components associated with the distributed computation platform, an execution schedule that specifies which system component executes each part of the classification experiment; and 

scheduling the distributed computation platform to execute the classification experiment by the system components under the execution schedule according to the input data space and the workflow configuration, wherein the system components are scheduled to execute their respective parts of the classification experiment as specified by the execution schedule.

2. The computer-implemented method of claim 1, wherein the DG is arranged graphically via the definition user interface and wherein the definition user interface is a graphical user interface.

3. The computer-implemented method of claim 1, wherein said scheduling includes scheduling a first part of the workflow configuration to execute on a first computation platform and a second part of the workflow configuration to execute on a second computation platform.

4. The computer-implemented method of claim 1, wherein the distributed computation platform is selected based on a geographical or network location of the distributed computation platform relative to one or more geographical or network locations of input data specified in the input data space.

5. The computer-implemented method of claim 1, further comprising maintaining a memorization database; wherein said scheduling includes preventing a transformation block from being executed by the distributed computation platform when the transformation block as defined by the workflow configuration matches an entry in the memorization database; and wherein the entry includes pre-computed output result of the transformation block given the same input and configuration.

6. The computer-implemented method of claim 1, wherein the data sources include a live data source from a social networking system, and wherein the live data source produces an open-ended stream of new data entries formatted according to one or more data formats of the defined input data space.

7. The computer-implemented method of claim 1, wherein the data sources include a static data source from a social networking system, and wherein the static data source includes a static data set with a constant data size formatted according to one or more data formats of the defined input data space.

8. The computer-implemented method of claim 1, wherein the DG is acyclical and thereby prevents execution of the classification experiment to enter an infinite loop.

9. The computer-implemented method of claim 1, wherein a transformation block in the DG includes logic to dynamically modify the DG during execution of the experiment workflow.

10. The computer-implemented method of claim 9, wherein the transformation block includes logic to dynamically modify input data of an existing transformation block in the DG.

11. The computer-implemented method of claim 9, wherein the transformation block includes logic to change or remove an existing transformation block in the DG or to add a new transformation block to the DG.

12. The computer-implemented method of claim 1, further comprising piping an output result of executing the classification experiment to a social networking system to re-configure at least an application service of the social network system.

13. The computer-implemented method of claim 1, wherein the input data space is a labeled data space that includes at least a parameter to locate labeled data for training a supervised classifier machine learning model or for evaluating classification precision or recall of a classifier model, wherein said training or said evaluating is represented in a transformation block in the DG.

14. The computer-implemented method of claim 1, wherein the input data space is a prediction space that includes at least a parameter to locate input data to be classified in the classification experiment.

15. The computer-implemented method of claim 1, wherein defining the classification experiment further includes defining a domain configuration that includes at least a parameter binding the input data space to the workflow configuration.

16. The computer-implemented method of claim 1, wherein defining the classification experiment includes inheriting a directed graph for the workflow configuration from a workflow repository.





17. The computer-implemented method of claim 1, wherein the input data space selects at least a live data source from the data sources to feed into at least one of the transformation blocks; and wherein the distributed computation platform is configured to execute the classification experiment in substantially real-time in response to new data from the live data source.
18. The computer-implemented method of claim 1, wherein the transformation blocks include a data feature extraction process, data feature filtering process, a data feature transformation process, a classifier deliberation process, a classifier training process, a classifier evaluation process, or any combination thereof.
19. The method of claim 1, wherein formatting the workflow configuration is based on the DG.


	
Claims 1, 17, and 19 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-21 of U.S. Patent No. 10698954 and  in view of Bowers et. al., US Pub. No. 20160358103 (hereinafter as ‘103). Regarding claim 1, ‘103 further teaches the limitations “determining, based one or more previously executed classification experiments, that at least one transformation block included in the plurality of transformation blocks was previously executed” (par. [0050], “select a previous experiment from the experiment repository 204 to clone. Once a previous experiment is cloned into a new experiment, the definition interface 206 can receive modifications to the experiment parameters cloned from the selected previous experiment. In some embodiments, the definition interface 206 can create an experiment by querying the operating user to select an existing workflow from the workflow repository 214. Once an existing workflow is cloned into the new experiment, the definition interface 206 can receive modifications to the workflow attributes cloned from the selected existing workflow.” wherein the “previous experiment” from the experiment repository is interpreted as the previously executed transformation block, and “select”=determining).
Thus, it would have been obvious to a skilled artisan in the data processing art before the effective filling date of the claim invention to combine the teachings of 10698954, as indicated above in the comparing table, and the teachings of ‘103 as provided above limitation to perform the workflows in the computation platform system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the language of:
“defining a classification experiment for executing tasks on a computation platform by at least: 
defining an input data space by selecting at least one of data sources interfaced with a classification platform system; and 
defining, via a definition user interface of the classification platform system, a workflow configuration of the classification experiment by defining a directed graph (DG) connecting a plurality of transformation blocks to represent an experiment workflow, wherein the DG specifies one or more connections from one or more outputs of each transformation block in the experiment workflow to one or more other transformation blocks; 
determining, based one or more previously executed classification experiments, that at least one transformation block included in the plurality of transformation blocks was previously executed; 
generating an execution schedule that specifies which system component executes each transformation block in the plurality of transformation blocks excluding the at least one transformation block; and 
scheduling the computation platform to execute the classification experiment by the system components under the execution schedule according to the input data space and the workflow configuration.”

	In fact, claim 1 recites the limitations of “defining a classification experiment for…”, “defining an input data space…”, “defining,…, a workflow configuration…”, “determining,…”, “generating an execution schedule…”, and “scheduling the computation platform…”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, the steps of “defining”, “defining”, “defining”, “determining”, “generating”, and “scheduling”, in the context of this claim, encompass the user manually defining an input data space via graphical user interface, determining the transformation blocks, and generating and scheduling the execution time for the computer platform.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III (analysis under Step 2A, Prong I).
(***Similar above analysis applies to independent claims 17 and 19, respectively) 
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using one or more non-transitory computer readable storage media, one or more processors, and one or more memories for performing the above steps of “defining”, “defining”, “defining”, “determining”, “generating”, and “scheduling”.  The processors and memories in those steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of scheduling the computation platform according to the input data space and the workflow configuration via interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component, see Mayo, 566 U.S. AT 84.  Also, the further additional limitation of “to execute the classification experiment by the system component…” represents an insignificant extra solution for data classification workflow/experiment, therefore does not integrate the abstract idea into a practical application of “how” to perform the computation platform. Thus, it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)-(c), (e)-(h) (analysis under Step 2A, Prong II).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more non-transitory computer readable storage media”, “one or more processors” and “one or more memories” for performing the steps of “defining”, “defining”, “defining”, “determining”, “generating”, and “scheduling” amount to no more than mere instructions to apply the exception using a generic computer component(s) (i.e., a processor and a memory). Furthermore, the additional limitation of “to execute the classification experiment…” represents an insignificant extra solution activity of the computation platform. This limitation generally describes the performing the experiment in the computation platform according to the input data space via user interface. Thus, taken alone or in combination, this additional limitation does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(d) (analysis under Step 2B).
(***Similar above analysis applies to independent claims 17 and 19, respectively) 

Claims 2-16, 18 and 20 depend on independent claims 1, 17, and 19 and include all the limitations of claims 1, 17, and 19; and therefore, claims 2-16, 18, and 20 recite the same abstract idea as well as the above indicated analysis.

Regarding claim 2, the claim recites further additional limitations “wherein the DG is arranged graphically via the definition user interface and wherein the definition user interface is a graphical user interface.” that further providing a definition to the directed graph (DG).  These additional limitations do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites further additional limitations “wherein said scheduling includes scheduling a first part of the workflow configuration to execute on a first computation platform and a second part of the workflow configuration to execute on a second computation platform.” that further providing a definition to the scheduling of the workflow configuration.  Also, the additional step of “to execute” represents insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites further additional limitations “selecting the computation platform based on a geographical or network location of the computation platform relative to one or more geographical or network locations of input data specified in the input data space.”, as drafted, are mental processes that falls in the “Mental Processes” grouping of abstract idea (See MPEP 2106.04(a)(2), Part III). The claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 5, the claim recites the additional elements of “maintaining a memorization database;” which does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The step of “maintaining” is insignificant extra solution activities that does not amount to significantly more than mere instructions to apply the exception using a generic computer components; thus, are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field of gathering, data via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Also, the additional limitations of “wherein said scheduling includes preventing a transformation block from being executed by the computation platform when the transformation block as defined by the workflow configuration matches an entry in the memorization database; and wherein the entry includes pre-computed output result of the transformation block given the same input and configuration.” that further providing a definition to the scheduling transformation block and output result of the transformation block given the same input and configuration, which are insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering and transmitting data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
(*** Similar analysis from claim 5 is applied to claims 18 and 20, respectively)

Regarding claim 6, the claim recites additional limitations “wherein that at least one data source comprises a live data source from a social networking system, and wherein the live data source produces an open-ended stream of new data entries formatted according to one or more data formats of the input data space. “ that for further providing the definition of the data source.  The additional step of “produces” the open-ended stream for the live data source represents insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 7, the claim recites further additional limitations “wherein that at least one data source comprises a static data source from a social networking system, and wherein the static data source includes a static data set with a constant data size formatted according to one or more data formats of the input data space.” that further providing a definition to the data source, which are insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 8, the claim recites additional limitations “wherein the DG is acyclical and thereby prevents execution of the classification experiment to enter an infinite loop. “ that for further providing the definition of the directed graph (DG). Plus, the additional step of “prevents” execution and then “to enter” the infinite loop do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 9 and 10, the claims recite additional limitations of “wherein a transformation block in the DG includes logic to dynamically modify the DG during execution of the experiment workflow.” and “wherein the transformation block includes logic to dynamically modify input data of an existing transformation block in the DG.” that for further providing the definition of the transformation block in the directed graph (DG). Plus, the additional step of “to modify” the DG and input data, as drafted, is the mental processes in the mind that falls within the “Mental Processes” grouping of abstract idea (see MPEP 2106.04(a)(2)(part III). Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 11, the claim recites additional limitations of “wherein the transformation block includes logic to change or remove an existing transformation block in the DG or to add a new 25Docket No. FABK0031USC1 transformation block to the DG.” that for further providing the definition of the transformation block in the directed graph (DG). Plus, the additional step of “to change or remove” an existing transformation block represent insignificant extra solution activities because it does not amount to significantly more than mere instructions that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering and transmitting data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 12, the claim recites the additional elements of “piping an output result of executing the classification experiment to a social networking system to re-configure at least an application service of the social network system.” which does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The step of “piping” output and “to re-configure” application service are insignificant extra solution activities that do not amount to significantly more than mere instructions that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field of gathering and transmitting data via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 13, the claim recites the additional elements of “wherein the input data space is a labeled data space that includes at least a parameter to locate labeled data for training a supervised classifier machine learning model or for evaluating classification precision or recall of a classifier model, wherein said training or said evaluating is represented in a transformation block in the DG.” that for further providing the definition of the input data space as a labeled data space. Plus, the additional step of “to locate”, “machine learning model” and “represented” classifier model in the transformation block which do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception as abstract idea. For example, the additional steps of “to locate”, “machine learning model” and “represented” are insignificant extra solution activities that do not amount to significantly more than mere instructions that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field of gathering and transmitting data via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 14, the claim recites the additional elements of “wherein the input data space is a prediction space that includes at least a parameter to locate input data to be classified in the classification experiment.” that for further providing the definition of the input data space. Also, the additional step of “to locate” input data is insignificant extra solution activities that do not amount to significantly more than mere instructions that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field of gathering and transmitting data via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 15, the claim recites further additional limitations of “wherein defining the classification experiment further includes defining a domain configuration that includes at least a parameter binding the input data space to the workflow configuration”, as drafted, is the mental processes in the mind that falls within the “Mental Processes” grouping of abstract idea (see MPEP 2106.04(a)(2)(part III). Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 16, the claim recites further additional limitations of “wherein defining the classification experiment includes inheriting a directed graph for the workflow configuration from a workflow repository.” that further providing a definition of the classification experiment, which is insignificant extra solution activities of inheriting the classification experiment as the domain configuration in the workflow configuration from the repository that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field as receiving, gathering and transmitting data via network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
For the at least above reasons, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorelik et al Pub. No. 20060271528 (hereinafter “Gorelik”) in view of Bowers et al., US Pub. No. 20160358103 (hereinafter as “Bowers”).

Regarding claim 1, Gorelik discloses a computer-implemented method, comprising:
defining a classification experiment for executing tasks on a computation platform (figs. 3a-3b, as shown the defining parameters for executing tasks in AccountsLDO 306 and TransactionsLDO 308 which are interpreted as the classification experiment, see further in pars. [0043] wherein the “Data-table relationships are classified into an attribute relationship, a reference relationship, and a cross-reference relationship” is interpreted as the defined classification experiment, and [0049-50]) by least:
defining an input data space by selecting at least one of the data sources interfaced with the classification platform system (fig. 4 as shown plurality of data sources from data sources, pars. [0048-49] “the federated data source”, “an operational data source, a data-warehouse data source”; figs. 2a-2b, wherein the customer and accounts data management systems are interpreted as the classification platform system, and pars. [0050-52], further supports generates data objects identified from the data table relationship, i.e., provides data space defining logical representation of the relationships between data tables via window interface, figs. 10 and 14, e.g., batch windows 1406, 1412);
defining, via a definition user interface of the classification platform system (figs. 2a-2b, wherein the customer and accounts data management systems are interpreted as the classification platform system, par. [0135] input device, output devices corresponds to user interface), a workflow configuration of the classification experiment by graphically arranging a directed graph (DG) connecting a plurality of transformation blocks to represent an experiment workflow (fig. 4 element 400 as shown the data tables and their relationships may be illustrated in the form of the relationship graphs in the work flow direction which is interpreted as a directed graph; and pars. [0015], [0067-0068], [0132] teaches data mapper associated with the defined functions that transforms data attributes to global data objects or GDO, further it is noted that GDO specifically uses the links to build a graph of data management system where source to target interface is directly linked as detailed in [0042-43] and [0132]), wherein the DG specifies one or more connections from one or more outputs of each transformation block in the experiment workflow to one or more other transformation blocks (fig. 4 as implementing the DG for specifies from element 402 as blocks connecting for transformation to one or more other blocks of element 410, 412, and pars. [0015], [0067-0068], [0132] data mapper associated with the defined functions that transforms data attributes to global data objects or GDO, further it is noted that GDO specifically uses the links to build a graph of data management system where source to target interface is directly linked as detailed in [0132]);
 However, Gorelik does not explicitly disclose “determining, based one or more previously executed classification experiments, that at least one transformation block included in the plurality of transformation blocks was previously executed; generating an execution schedule that specifies which system component executes each transformation block in the plurality of transformation blocks excluding the at least one transformation block; and scheduling the computation platform to execute the classification experiment by the system components under the execution schedule according to the input data space and the workflow configuration.”
In the same field of endeavor, Bowers teaches: 
determining, based one or more previously executed classification experiments, that at least one transformation block included in the plurality of transformation blocks was previously executed (par. [0050], “select a previous experiment from the experiment repository 204 to clone. Once a previous experiment is cloned into a new experiment, the definition interface 206 can receive modifications to the experiment parameters cloned from the selected previous experiment. In some embodiments, the definition interface 206 can create an experiment by querying the operating user to select an existing workflow from the workflow repository 214. Once an existing workflow is cloned into the new experiment, the definition interface 206 can receive modifications to the workflow attributes cloned from the selected existing workflow.” wherein the “previous experiment” from the experiment repository is interpreted as the previously executed transformation block, and “select”=determining); 
generating an execution schedule that specifies which system component executes each transformation block in the plurality of transformation blocks excluding the at least one transformation block (pars. [0089] “…generate an execution schedule of the workflow run based on the interdependency graph”, and [0037] “schedule execution”, “scheduling the workflow for exertion on the selected computing devices…”,  and “schedule execution of the workflow by analysis of the workflow indicated in the workflow execution format to avoid bottlenecks, errors, and inconsistencies. The workflow execution engine 128 can also schedule the execution of the workflow based on statuses of currently running experiments, health data and operation states of the outfacing production services 104 (e.g., as a source of determining when input data will be available) and the developer services 106 (e.g., as entities potentially competing for the same computational resources), and/or scheduled execution times of scheduled experiments”, wherein the selected computing devices for executing workflow is interpreted as specifies system component executes the block, [0091] teaches the workflow execution engine can configure the execution scheduler to maximize parallel processing and/or memoization utilization (e.g., how frequently the memoization repository is used to avoid executing an operator instance which is equated to the excluding of a block, and [0104] “While processes or blocks are presented in a given order in this disclosure, alternative embodiments may perform routines having steps, or employ systems having blocks, in a different order, and some processes or blocks may be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or subcombinations…” which teaches the transformation block); and 
scheduling the computation platform to execute the classification experiment by the system components under the execution schedule (par. [0037] “scheduling the workflow for execution on the selected computing devices…”, and “schedule execution of the workflow by analysis of the workflow indicated in the workflow execution format to avoid bottlenecks, errors, and inconsistencies. The workflow execution engine 128 can also schedule the execution of the workflow based on statuses of currently running experiments, health data and operation states of the outfacing production services 104 (e.g., as a source of determining when input data will be available) and the developer services 106 (e.g., as entities potentially competing for the same computational resources), and/or scheduled execution times of scheduled experiments”) according to the input data space and the workflow configuration (par. [0020] “an indication of one or more workflows, an indication of one or more input parameters (e.g., input datasets, input data sources and/or input data configurations for the workflows, or any combination thereof. For example, the input data configurations can define which portion of an input dataset to use. In some embodiments, an experiment parameter is a workflow run parameter.”, wherein the input data/dataset via user interface/API is interpreted as the input data space)
Accordingly, in the same field of endeavor (i.e., data processing), it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Bowers would have provided Gorelik with the above indicated limitation for the benefit of executing the input data/requests associated with the operator instances via the workflow execution engine with schedule(s) (Bowers: par. [0037]).

Regarding claim 2, Gorelik and Bowers teach:
 wherein the DG is arranged graphically via the definition user interface and wherein the definition user interface is a graphical user interface. (Gorelik: par. [0132] discloses the GDO specifically uses the links to build a graph of data management system where source to target interface is directly linked; and Bowers: fig. 7B and pars. [0021] “a directed graph (DG)”)

Regarding claim 3, Bowers teaches: 
wherein said scheduling includes scheduling a first part of the workflow configuration to execute on a first computation platform and a second part of the workflow configuration to execute on a second computation platform. (par. [0037] “scheduling the workflow for execution on the selected computing devices…”, and “schedule execution of the workflow by analysis of the workflow indicated in the workflow execution format to avoid bottlenecks, errors, and inconsistencies. The workflow execution engine 128 can also schedule the execution of the workflow based on statuses of currently running experiments, health data and operation states of the outfacing production services 104 (e.g., as a source of determining when input data will be available) and the developer services 106 (e.g., as entities potentially competing for the same computational resources), and/or scheduled execution times of scheduled experiments”, and par. [0104])

Regarding claim 4, Bowers teach: 
wherein the distributed computation platform is selected based on a geographical or network location of the distributed computation platform relative to one or more geographical or network locations of input data specified in the input data space (Bowers: pars. [0027] “a geographic region restriction (e.g., relative or absolute), a network location restriction…”, [0043-44] further disclosed “geographical location” and the user location node(s), and [0064], “a distributed computing network” facilitating the distributed computation platform scheduling workflow from one data processing operator to another operators, [0073-75], e.g., distributed to a computing environment/device for execution);

	Regarding claim 5, Bowers teaches:
maintaining a memorization database (Bowers: fig. 2, element 242 – “Memorization Repository” is illustrated a memorization database); 
wherein said scheduling includes preventing a transformation block from being executed by the computation platform when the transformation block as defined by the workflow configuration matches an entry in the memorization database (Bowers: pars. [0037] “scheduling the workflow for execution on the selected computing devices…”, and “schedule execution of the workflow by analysis of the workflow indicated in the workflow execution format to avoid bottlenecks, errors, and inconsistencies. The workflow execution engine 128 can also schedule the execution of the workflow based on statuses of currently running experiments, health data and operation states of the outfacing production services 104 (e.g., as a source of determining when input data will be available) and the developer services 106 (e.g., as entities potentially competing for the same computational resources), and/or scheduled execution times of scheduled experiments”, wherein the “to avoid” is interpreted as “preventing”, and [0057] “The matching performed by the execution scheduler engine 230 can be exact, or with built-in flexibilities. For example, when exact matching is required, the execution scheduler engine 230 can determine whether or not an output stored in the memorization repository 242 is associated with the same input and the same version of the data processing operator.”); and 
wherein the entry includes pre-computed output result of the transformation block given the same input and configuration (pars. [0018] teaches the “machine learning system” for design, execution, analysis, evaluation, and/or generation of machine learning related processes including such the “pre-processing or post-processing machine learning data, training machine learning models, testing or experimenting with machine learning models, etc.”, wherein the pre-processing is interpreted as the pre-computed output result of processing=block, [0020] “input data configurations”, and [0057] “The matching performed by the execution scheduler engine 230 can be exact, or with built-in flexibilities. For example, when exact matching is required, the execution scheduler engine 230 can determine whether or not an output stored in the memorization repository 242 is associated with the same input and the same version of the data processing operator.”).

Regarding claim 6, Gorelik and Bowers teach:
wherein the data sources include a live data source from a social networking system (Gorelik: fig. 1 shown in different data sources embedded a live data source as broadest reasonable interpretation; fig. 2a: customer and account data management system also embedded the live data; Bowers: fig. 5 element 502 – Social Networking System; pars. [0003] “live input data captured by an application service”, [0020] “an indication of one or more input parameters (e.g., input datasets, input data sources and/or input data configurations for the workflows, or any combination thereof. For example, the input data configurations can define which portion of an input dataset to use. In some embodiments, an experiment parameter is a workflow run parameter.”), and wherein the live data source produces an open-ended stream of new data entries formatted according to one or more data formats of the defined input data space (Gorelik: pars. [0040-41]: data mapper maps the data source to the target data in any combination; and Bowers: see par. [0051], e.g., “the definition interface 206 includes a search widget capable of identifying one or more workflow based on a user query of an input schema, an output schema, an input summary format, an output summary format, a title keyword, a description keyword, a tag keyword, a data processing operator keyword, or any combination thereof…”, wherein the input summary format is interpreted as the open-ended stream of new data entries).

Regarding claim 7, Gorelik and Bowers teach:
wherein the data sources include a static data source from a social networking system (Gorelik: fig. 1 as interpreted the social networking system with the data sources embedded the static data source; Bowers: fig. 5 element 502 – social networking system, and par. [0084] “input configuration, other static or dynamically defined values, or any combination thereof…” wherein the input herein illustrated as the receiving data from the data source), and wherein the static data source includes a static data set with a constant data size formatted according to one or more data formats of the defined input data space (Gorelik: fig. 1 and pars. [0037-39] various data management systems and identifies the data based on a user query. The data may be in a proprietary format; and Bowers: pars. [0084] “input configuration, other static or dynamically defined values, or any combination thereof…”, wherein the “defined values” are interpreted as a static data set, [0088] “constant objects (e.g., constant values)…”, wherein the constant objects associated to the size of the visualization ([0026]), which is equivalent to the constant data size formatted, [0051] disclosed plurality formats including “an input summary format”).

Regarding claim 8, Gorelik and Bowers teach:
wherein the DG is acyclical and thereby prevents execution of the classification experiment to enter an infinite loop (Gorelik: mapper generates an LPO by removing the loops in par. [0057]; and Bowers: par. [0021] “…workflow, for example, can be composed of a directed graph (DG) of data processing operators and can have an associated output schema. In some embodiments, the DG can be acyclical. … feedback loos and/or recursion”, which is interpreted as infinite loop).

Regarding claim 9, Gorelik and Bowers teach:
wherein a transformation block in the DG includes logic to dynamically modify the DG during execution of the experiment workflow (Gorelik: pars. [0038], and [0068-70] accepting queries from users from data source to generate the GDO and LPO; and Bowers: par. [0021] “A “workflow” is an execution pipeline in a machine learning system to create, modify, evaluate, validate, and/or utilize one or more machine learning models (e.g., including pre-processing of input data and post-processing of output data from the machine learning models). A workflow, for example, can be composed of a directed graph (DG) of data processing operators and can have an associated output schema…”).

Regarding claim 10, Gorelik and Bowers teach:
wherein the transformation block includes logic to dynamically modify input data of an existing transformation block in the DG (Gorelik: pars. [0038], [0068-70], [133] such that accepting queries from users from data source and binding condition used to identify relationships between instances of an LDO and GDO; and Bowers: par. [0082] “The labels 706 can facilitate operating users to search, clone, modify, edit, and/or review the workflow definition 704. For example, the labels 706 can include a workflow run name, one or more searchable tags, operating-user-defined notes, or any combination thereof. The workflow run parameters 708 are parameters to configure the workflow run. For example, the workflow run parameters 708 can include input parameters to front-line data processing operators.”, [0050] “existing workflow” embedded the existing block, [0052] “an existing workflow in the workflow repository 214 and making modifications to it”, and [0054] “data processing logics”).

Regarding claim 11, Gorelik and Bowers teach:
wherein the transformation block includes logic to change or remove an existing transformation block in the DG or to add a new transformation block to the DG (pars. [0075-76] and [0080] transforming a GDO attribute; and Bowers: par. [0082] “The labels 706 can facilitate operating users to search, clone, modify, edit, and/or review the workflow definition 704. For example, the labels 706 can include a workflow run name, one or more searchable tags, operating-user-defined notes, or any combination thereof. The workflow run parameters 708 are parameters to configure the workflow run. For example, the workflow run parameters 708 can include input parameters to front-line data processing operators.”, [0050] “existing workflow” embedded the existing block, [0052] “an existing workflow in the workflow repository 214 and making modifications to it”, and [0054] “data processing logics”).

Regarding claim 12, Bowers teaches: piping an output result of executing the classification experiment to a social networking system to reconfigure at least an application service of the social network system (par. [0019] “… build machine learning pipelines with automated dependency handling, front-end process management, and built-in components for various algorithms and output formats.”, [0022] “A workflow can utilize a pipeline of data processing operators and be configured to process one or more input datasets consistent with an input schema into one or more outputs consistent with an output schema…”, and [0029] “the application services 102 can include a search engine, a photo editing tool, a location-based tool, an advertisement platform, a media service, an interactive content service, a messaging service, a social networking service, or any combination thereof.”, wherein editing tool is implemented the “reconfigure” process, and [0038] “The experiment analytic interface can present results of an experiment to operating users (e.g., developers or analysts) of the application service system 100. The results can be presented according to one or more summary formats defined by a workflow of the experiment.”).

Regarding claim 13, Gorelik and Bowers teach: 
wherein the input data space is a labeled data space that includes at least a parameter to locate labeled data for training a supervised classifier machine learning model or for evaluating classification precision or recall of a classifier model, wherein said training or said evaluating is represented in a transformation block in the DG (Gorelik: for generating a plurality of GDOs, rules for determining source data management in pars. [0014], [0048-0050], [0132-0133]; and Bowers: figs. 7A-7B shown the “Labels 706” and the “Input Parameter A” and “Input Parameter B” as the input data space, fig. 8 including “a Machine Learning System” running for the training data as a supervised machine learning model as further in par. [0039] “…preprocessing of an input dataset, training a machine learning model, validating the machine learning model, processing a test dataset through the machine learning model to compute test results, post-processing the test results for analysis, or any combination thereof.”, wherein the “processing a test dataset through the machine learning model to compute test results” is interpreted as the “evaluating” presents in the block(s) in the directed graph (DG) ([0021]); and pars. [0067] machine learning model for operating training source data, [0080-82] disclose the “labels 706”).

Regarding claim 14, Gorelik teaches:
the input data space is a prediction space that includes at least a parameter to locate input data to be classified in the classification experiment (Gorelik: e.g., identify classification of data tables in [0049-0050]; Bowers: pars. [0002] “The term “big data” also often refers to the user of predictive analytics or other methods to extract values form data…”, [0003] “using the model in “production” to make predictions or decisions against live input data captured by an application service…”).

With respect to claim 15, Gorelik and Bowers teach:
wherein defining the classification experiment further includes defining a domain configuration that includes at least a parameter binding the input data space to the workflow configuration (Gorelik: e.g., identifying data relationship and bindings [0051-0053], [0067], [0133]; and Bowers: pars. [0042] “an HTTP link, HTML files, images, videos, audio clips, documents, document edits, calendar entries or events, and other computer-related files. Subjects and concepts, in the context of a social graph, comprise nodes that represent any person, place, thing, or idea” which is embedded defined domain configuration, and [0109] teaches the domain configuration that includes a parameter binding/linking the input data).

With respect to claim 16, Gorelik and Bowers teach:
wherein defining the classification experiment includes inheriting a directed graph for the workflow configuration from a workflow repository (Gorelik: fig. 1 as shown the directed graph for the workflow and par. [0038] teaches that the data source(s)  coming from “A data-warehouse data source is a data repository”; and Bowers: fig. 2 elements 204, 214 and  242, pars. [0049-50] disclose repository 204, 214, 242, and par. [0028] “When the user finalizes the workflow definition, the workflow execution engine can traverse (e.g., examine individually in sequence) through the input and output linkages of the operators as a directed graph to infer the interdependencies amongst the operators…”).

Regarding independent claims 17-20, the claims are rejected in the same analysis of above claims 1 and 5; and therefore, the claims are rejected on that basis.

Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                             

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169